Citation Nr: 1331916	
Decision Date: 10/03/13    Archive Date: 10/07/13

DOCKET NO.  13-17 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

There is competent evidence that relates the Veteran's current tinnitus to active duty.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service connection for tinnitus, which constitutes a complete grant of the Veteran's claim.  Therefore, no discussion of VA's duty to notify or assist is necessary.

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

Here, the Veteran contends that he experiences ringing in his ears as the result of noise exposure during active duty.  In correspondence dated in October 2010, the Veteran indicated that he began experiencing tinnitus in service which has continued to the present day.  Specifically, the Veteran reported being exposed to acoustic trauma in the form of gunfire and rocket explosions on a daily basis without the benefit of hearing protection while stationed in Vietnam from June 1967 to June 1968.  

A review of the Veteran's service personnel records confirms that he served in Vietnam as a boatswain's mate and was involved in Naval Support Activity in Da Nang, Vietnam, during the Tet Offensive.  The Board notes that in the September 2011 rating decision on appeal, the RO granted entitlement to service connection for bilateral hearing loss because the Veteran's military occupational specialty of boatswain's mate was consistent with exposure to acoustic trauma.  

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, 
(2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Service treatment records are negative for any complaints of, treatment for, or diagnosis of tinnitus.  However, the Board finds it noteworthy that although a whisper voice test was performed, the Veteran was not provided an audiological examination upon separation in June 1968.  As a result, it remains somewhat unclear as to whether the Veteran experienced any hearing loss or problems at the time of separation from service.   

The Veteran was provided with a VA audiological examination in June 2011, at which time he was diagnosed as having bilateral sensorineural hearing loss and tinnitus.  The Veteran reported that he worked at a restaurant and grocery store prior to entering service, and as a machinist, fiberglass supervisor, and security guard following service.  The Veteran stated that his tinnitus began in approximately 2001, and that it occurred every two weeks and lasted approximately one hour.  Although the examiner concluded that the Veteran's hearing loss was as least as likely as not caused by or a result of in-service acoustic trauma, the examiner opined that his tinnitus was less likely as not caused by or a result of in-service acoustic trauma.  This was based on the fact that the Veteran was unable to correlate the onset of tinnitus to a particular in-service event, and because there was no evidence of tinnitus in his service treatment records.  Additionally, the examiner acknowledged that the Veteran's acoustic trauma could be secondary to his service-connected hearing loss, but emphasized that the tinnitus would not have had its onset 30 years after the Veteran's tour of duty if it was a result of military acoustic trauma.  Additionally, the examiner opined that the Veteran's tinnitus was "normal," citing medical literature which reported that "normal tinnitus" was experienced by most people without hearing loss, lasting less than five minutes and occurring less than once a week.  Curiously, this conclusion failed to recognize that the Veteran was indeed diagnosed as having bilateral, sensorineural hearing loss, and that he reported tinnitus episodes lasting approximately one hour each.  

In October 2011, the Veteran's representative argued that the June 2011 VA examiner's opinion was inadequate as it failed to consider that the Veteran's tinnitus could not equally be caused by his service-connected bilateral hearing loss as opposed to the other possible causes of tinnitus.  The Veteran's representative cited the Merck Manual and asserted tinnitus may occur as a symptom of nearly all ear disorders, including sensorineural noise-induced hearing loss.  The Merck Manual, Sec. 7, Ch. 85, Inner Ear.  

In a January 2013 addendum opinion, the VA examiner emphasized that if the Veteran's tinnitus was secondary to military acoustic trauma, then it would have began at the same time as the hearing loss that resulted from military acoustic trauma, rather than 30 years later as the Veteran asserted at the time of his June 2011 examination.  

Although tinnitus was not shown or reported during active duty, the Board concedes exposure to acoustic trauma as the Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  In this respect, as discussed above, the Veteran served as a boatswain's mate and was involved in Naval Support Activity in Da Nang, Vietnam, during the Tet Offensive.  Furthermore, the RO has already conceded such exposure in the September 2011 rating decision when it granted entitlement to service connection for bilateral hearing loss.  Accordingly, the Board finds the Veteran has established an in-service event for the purpose of service connection.

In correspondence dated in October 2010, the Veteran stated that he began experiencing tinnitus in service and has continued to experience tinnitus to the present day.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno, 6 Vet. App. at 469.  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established a current disability.

With evidence of a current disability and an in-service event, the remaining element required to establish service connection is a nexus between the current disability and the in-service event.  During the pendency of this appeal, the Veteran asserted that he experienced tinnitus since active duty.  "Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage v. Gober, 10 Vet. App. 488, 496 (1997), citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991); see also 38 C.F.R. § 3.303.  Accordingly, the Board will consider the lay evidence submitted by the Veteran regarding his audiological symptoms during and since active duty as well as the medical opinions of record.  

Here, the VA examiner provided a negative nexus opinion with respect to tinnitus based entirely on the Veteran's statement at the time of his June 2011 examination that he did not experience tinnitus until approximately 2001, even though the Veteran had previously indicated that he began experiencing tinnitus during active duty service in the 1960s.  The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102 (2013).  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49   (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In evaluating the probative value of competent medical evidence, the Court has stated that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.  Further, the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  As such, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

Here, the Board finds the June 2011 VA audiological opinion to be problematic.  While the examiner definitively concluded that the Veteran's tinnitus was less likely as not caused by or a result of in-service acoustic trauma and provided a rationale in support of that opinion, the examiner offered that it was also possible that the Veteran's tinnitus was secondary to his bilateral hearing loss.  However, neither the June 2011 examination report nor the January 2013 addendum provided an opinion as to the likelihood that the Veteran's current tinnitus was caused or aggravated by his service-connected hearing loss.  

In that regard, as discussed above, the RO has determined that  service connection is warranted for bilateral hearing loss.  As discussed by the Veteran's representative, the fact that the Veteran has been diagnosed as having bilateral hearing loss and granted compensation for a service-related hearing loss adds to the credibility of his contention that his tinnitus is related to service because "an associated hearing loss is usually present" with tinnitus.  The Merck Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  With regard to the latter, the evidence of record reflects that the Veteran's hearing loss is noise-induced, i.e., a result of his exposure to acoustic trauma during service.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The Merck Manual, Section 7, Ch. 85, Inner Ear.

Given the fact that the Veteran has been diagnosed with, and service-connected for, bilateral sensorineural hearing loss, the provisions from the Merck Manual noted above, and the Veteran's credible statements that he has experienced a long history of tinnitus, the Board concludes that there is support for the conclusion that his tinnitus is attributable to his period of active military service.  

The Board acknowledges that the evidence regarding whether the Veteran's tinnitus was incurred in active duty is conflicting.  However, given the Veteran's in-service noise exposure and resulting hearing problems, as well as the cited provisions from the Merck Manual, the Board finds the evidence is at least in relative equipoise.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds the Veteran's current tinnitus was incurred in active duty.  Therefore, service connection for tinnitus is warranted.  Gilbert, 1 Vet. App. at 53-56.  


ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


